PER CURIAM.
The appellant seeks reversal of a conviction of unlawfully breaking and entering" a dwelling house without a dangerous-weapon with intent to commit a felony, to wit: robbery and robbery, for which he-was sentenced to a term of fifteen years in-, the State Penitentiary.
Appellant contends that he is entitled to a reversal on two grounds: (1) the trial judge committed reversible error in denying his motion to suppress his palm prints, as evidence; (2) it was reversible error to-admit the testimony relating to events occurring subsequent to the date of the al*119leged offense for which the appellant was tried.
We have carefully considered these contentions in the light of the briefs and the record on appeal and have found no reversible error. Therefore, the judgment and sentence are affirmed.
Affirmed.